     Case 1:19-cv-03243-SMJ       ECF No. 23    filed 09/21/20   PageID.1086 Page 1 of 25
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



1                                                                    Sep 21, 2020
                                                                         SEAN F. MCAVOY, CLERK

2

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     ZACHARY PETER F.,                            No. 1:19-cv-03243-SMJ
5
                                Plaintiff,        ORDER DENYING PLAINTIFF’S
6                                                 MOTION FOR SUMMARY
                  v.                              JUDGMENT AND GRANTING
7                                                 DEFENDANT’S MOTION FOR
     ANDREW SAUL, Commissioner of                 SUMMARY JUDGMENT
8    Social Security,

9                               Defendant.

10

11         Plaintiff Zachary Peter F. appeals the Administrative Law Judge’s (ALJ)

12   denial of his application for Disability Insurance Benefits (DIB) and Supplemental

13   Security Income (SSI). He alleges that the ALJ improperly rejected specific (1)

14   medical impairments, (2) provider opinions, and (3) subjective testimony. See

15   generally ECF No. 11. The Commissioner of Social Security (“Commissioner”)

16   disagrees and asks the Court to affirm the ALJ’s determination. ECF No. 21 at 18.

17         Today the Court decides, without oral argument, the parties’ cross-motions

18   for summary judgment. ECF Nos. 11, 21. After reviewing the administrative record,

19   the parties’ briefs, and the relevant legal authority, the Court is fully informed. For

20   the reasons discussed below, the Court disagrees with Plaintiff and affirms.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 1
         Case 1:19-cv-03243-SMJ     ECF No. 23    filed 09/21/20   PageID.1087 Page 2 of 25




1                                 PROCEDURAL HISTORY1

2             Plaintiff applied for DIB and SSI benefits in December 2016, alleging his

3    disability began, as a result of a car accident, in July 2016. AR 209–221.2 The

4    Commissioner initially denied his disability claims and request for reconsideration,

5    so he sought a hearing. AR 134–137, 139–42, 143–44, 145–47 & 159–63. The ALJ

6    conducted a hearing, found Plaintiff not disabled and entered an unfavorable

7    decision denying his application for DIB and SSI benefits. AR 16–30, 37–69.

8    Plaintiff appealed that decision, but the Appeals Council found that the reasons

9    submitted did not provide a basis for changing the ALJ’s decision. AR 5–10.

10            Plaintiff then sought review in this Court, leading to the instant cross-motions

11   for summary judgment. ECF Nos. 1, 11 & 21.

12                             DISABILITY DETERMINATION

13            A “disability” is defined, for the purposes of receiving SSI and DBI benefits,

14   as the “inability to engage in any substantial gainful activity by reason of any

15   medically determinable physical or mental impairment which can be expected to

16   result in death or which has lasted or can be expected to last for a continuous period

17

18
     1
      Because the parties have addressed the facts extensively in their cross-motions for
19   summary judgment, the Court provides only a brief procedural summary here.
     2
20     For clarity, the Court will cite the relevant page numbers of the administrative
     record (AR), as paginated (Pages 1–971) by the clerk’s office in ECF No. 8.
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 2
     Case 1:19-cv-03243-SMJ      ECF No. 23    filed 09/21/20   PageID.1088 Page 3 of 25




1    of not less than twelve months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

2    ALJ uses a five-step sequential evaluation process to determine whether a claimant

3    qualifies for disability benefits. 20 C.F.R. §§ 404.1520, 416.920.

4          At step one, the ALJ considers the claimant’s work activity, if any. 20 C.F.R.

5    §§ 404.1520(a)(4)(i), (b), 416.920(a)(4)(i), (b). If the claimant is doing any

6    substantial gainful activity, the ALJ will find the claimant not disabled and deny

7    their claim. Id. If the claimant is not doing any substantial gainful activity, the

8    evaluation proceeds to step two.

9          At step two, the ALJ considers the medical severity of the claimant’s

10   impairment(s). 20 C.F.R. §§ 404.1520(a)(4)(ii), (c), 416.920(a)(4)(ii), (c). If they

11   do not have a severe medically determinable physical or mental impairment that

12   meets the 12-month duration requirement in § 404.1509, or a combination of

13   impairments that is severe and meets the duration requirement, the ALJ will find

14   the claimant not disabled and deny their claim. Id. If the claimant does have a severe

15   physical or mental impairment, the evaluation proceeds to step three.

16         At step three, the ALJ also considers the medical severity of the claimant’s

17   impairment(s). 20 C.F.R. §§ 404.1520(a)(4)(iii), (d), 416.920(a)(4)(iii), (d). If they

18   have an impairment(s) that meets or equals one of the Social Security

19   Administration’s listings in appendix 1 of this subpart and meets the duration

20   requirement, the ALJ will find the claimant disabled. Id.; 404 Subpt. P App. 1. If

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 3
     Case 1:19-cv-03243-SMJ       ECF No. 23      filed 09/21/20   PageID.1089 Page 4 of 25




1    their impairment(s) does not meet or equal a listed impairment, the evaluation

2    proceeds to step four.

3          At step four, the ALJ considers the claimant’s residual functional capacity

4    and   their   past   relevant   work.   20     C.F.R.    §§    404.1520(a)(4)(iv), (e),

5    416.920(a)(4)(iv), (e). If they can still do their past relevant work, the ALJ will find

6    the claimant not disabled and deny their claim. Id.; see also §§ 416.920(f), (h),

7    416.960(b). If they cannot, the evaluation proceeds to step five.

8          At the fifth and final step, the ALJ considers the claimant’s residual

9    functional capacity and their age, education, and work experience to see if they can

10   adjust to other work. 20 C.F.R. §§ 404.1520(a)(4)(v), (f), 416.920(a)(4)(v), (f). If

11   they can adjust to other work, the ALJ will find the claimant not disabled and deny

12   their claim. Id. If they cannot, the ALJ will find the claimant disabled and grant

13   their claim. Id.; see also §§ 404.1520(g), (h), 404.1560(c).

14         The burden shifts during this sequential disability analysis. The claimant has

15   the initial burden of establishing a prima facie case of entitlement to benefits.

16   Rhinehart v. Finch, 438 F.2d 920, 921 (9th Cir. 1971). If the claimant makes such

17   a showing, the burden then shifts to the Commissioner to show work within the

18   claimant’s capabilities. Kail v. Heckler, 722 F.2d 1496, 1498 (9th Cir. 1984). To

19   find a claimant disabled, their impairments must not only prevent them from doing

20   their previous work, but also (considering their age, education, and work

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 4
     Case 1:19-cv-03243-SMJ      ECF No. 23    filed 09/21/20   PageID.1090 Page 5 of 25




1    experience) prevent them from doing any other substantial gainful work that exists

2    in the national economy. Id.; 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

3                                     ALJ FINDINGS

4          At step one, the ALJ found that Plaintiff had “not engaged in substantial

5    gainful activity since July 12, 2016, the alleged onset date.” AR 22.

6          At step two, the ALJ found that Plaintiff had the following severe

7    impartments: “left ankle fracture and posttraumatic stress disorder (PTSD).” Id. The

8    ALJ noted that “[t]he claimant alleges that vision problems and headaches

9    contribute to his inability to work. However, I find that these impairments do not

10   cause more than minimal functional limitations and are not severe.” Id.

11         At step three, the ALJ found that Plaintiff did “not have an impairment or

12   combination of impairments that meets or medically equals the severity of one of

13   the listed impartments.” AR 22, 22–24.

14         At step four, the ALJ found that Plaintiff had

15         the residual functional capacity to perform a full range of light work . .
           . with some additional limitations. The claimant can lift or carry up to
16         20 pounds occasionally and up to 10 pounds frequently; stand or walk
           for approximately six hours and sit for approximately six hours per
17         eight-hour workday with normal breaks. He can occasionally climb
           ramps or stairs and never climb ladders, ropes or scaffolds. The
18         claimant can frequently balance and stop and occasionally kneel,
           crouch, and crawl. He cannot work at unprotected heights. The claimant
19         can perform simple routine tasks, in a routine work environment with
           simple work-related decisions. The claimant can have superficial
20         interaction with co-workers and the public (meaning can work around

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 5
     Case 1:19-cv-03243-SMJ      ECF No. 23    filed 09/21/20   PageID.1091 Page 6 of 25




1          co-workers, ask routine questions, give directions and receive
           instruction but not perform jobs that require teamwork or team problem
2          solving and not supervising other workers such a person can answer
           simple questions and provide basic services to the public but no provide
3          problem-solving or engage in intense interpersonal interactions.

4    AR 24. It also found Plaintiff had no past relevant work. AR 29.

5          At step five, the ALJ considered Plaintiff’s age, education, and work

6    experience and found “there are jobs that exist in significant numbers in the national

7    economy that the claimant can perform.” Id.

8                               STANDARD OF REVIEW

9          Reviewing courts must uphold an ALJ’s disability determination if it applied

10   the proper legal standards and supported its decision with substantial evidence in

11   the record. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), superseded by

12   regulation on other grounds. “Substantial evidence ‘means such relevant evidence

13   as a reasonable mind might accept as adequate to support a conclusion.’” Id. at 1110

14   (quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009)).

15   “[W]hatever the meaning of ‘substantial’ in other contexts, the threshold for such

16   evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1153

17   (2019). The ALJ must base its determination on “more than a mere scintilla” of

18   evidence, id. at 1154, but need not support its decision by a preponderance of the

19   evidence. Molina, 674 F.3d at 1111. If the evidence supports more than one rational

20   interpretation, and the ALJ has supported its decision with inferences drawn

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 6
     Case 1:19-cv-03243-SMJ      ECF No. 23    filed 09/21/20   PageID.1092 Page 7 of 25




1    reasonably from the record, the Court must uphold its decision. Id.; Allen v. Heckler,

2    749 F.2d 577, 579 (9th Cir. 1984). Moreover, the Court will not reverse an ALJ’s

3    decision if it committed harmless error. Molina, 674 F.3d at 1111. The burden to

4    show harmful error lies with the party challenging the ALJ’s determination. See

5    Shinseki v. Sanders, 556 U.S. 396, 409 (2009).

6                                        ANALYSIS

7    A.    Substantial Evidence Supports the ALJ’s Findings on the Severity of
           Plaintiff’s Impairments
8
           Plaintiff argues the ALJ improperly rejected his medical impairments,
9
     including asthma, headaches, and blurry vision. ECF No. 11 at 11–14. The Court
10
     disagrees.
11
           At step two, the ALJ considers the medical severity of the claimant’s
12
     impairment(s). The claimant “must have a severe impairment . . . or combination of
13
     impairments which significantly limits [their] physical or mental ability to do basic
14
     work activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c); see also Bowen v. Yuckert,
15
     482 U.S. 137, 146 (1987). “Basic work activities” refers to “abilities and aptitudes
16
     necessary to do most jobs,” including, for example,
17
           (1) [p]hysical functions such as walking, standing, sitting, lifting,
18         pushing, pulling, reaching, carrying, or handling; (2) [c]apacities for
           seeing, hearing, and speaking; (3) [u]nderstanding, carrying out, and
19         remembering simple instructions; (4) [u]se of judgment; (5)
           [r]esponding appropriately to supervision, co-workers and usual work
20         situations; and (6) [d]ealing with changes in a routine work setting.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 7
     Case 1:19-cv-03243-SMJ       ECF No. 23    filed 09/21/20   PageID.1093 Page 8 of 25




1    20 C.F.R. §§ 404.1522(b), 416.922(b). “An impairment is not severe if it is merely

2    ‘a slight abnormality (or combination of slight abnormalities) that has no more than

3    a minimal effect on the ability to do basic work activities.’” Webb v. Barnhart, 433

4    F.3d 683, 686 (9th Cir. 2005) (quoting SSR No. 96-3(p) (1996)).

5    “An ALJ need not specifically address every piece of evidence, but must provide a

6    ‘logical bridge’ between the evidence and his conclusions.” O’Connor–Spinner v.

7    Astrue, 627 F.3d 614, 618 (7th Cir. 2010) (citation omitted).

8           Plaintiff first argues that the ALJ erred because it never explicitly considered

9    his pulmonary issues throughout the sequential disability analysis, specifically his

10   longstanding history of asthma. ECF No. 11 at 5–6. He claims that when triggered,

11   his PTSD from the car accident aggravates his asthma thus limiting his ability to

12   work. Id.

13          The medical record supports that Plaintiff has a past medical history of

14   asthma. See, e.g., AR 330, 388, 392, 404, 442, 447, 462, 474, 494, 499, 501 & 514.

15   But none of these records address his asthma. See id. They simply reflect his self-

16   reported past medical history. See id. These records do not diagnose him with

17   asthma. See id. Nor do they recommend treatment or prescribe him medication for

18   his asthma. See id. The records do not discuss the severity of his asthma nor whether

19   the PTSD exacerbates his asthma thus limiting his ability to perform basic work

20   activities.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 8
     Case 1:19-cv-03243-SMJ      ECF No. 23     filed 09/21/20   PageID.1094 Page 9 of 25




1          Plaintiff also highlights records showing that he sustained pulmonary

2    contusions (i.e., bruised lungs) and pulmonary lacerations (i.e., cut or torn lungs) as

3    a result of the car accident. See, e.g., AR 410, 454, 464, 507, 486, 625, 814, 870,

4    882, 883, 896 & 906. Yet those injuries healed. In October 2017, a chest x-ray

5    revealed no ongoing pulmonary issues: “The lungs are clear.” AR 762. Plaintiff

6    concedes as much. ECF No. 11 at 5.

7          The claimant bears the burden of showing the “medically determinable

8    physical or mental impairment . . . has lasted or can be expected to last for a

9    continuous period of not less than 12 months.” 20 C.F.R. § 404.1505(a); see also

10   Nelson v. Barnhart, 41 F. App’x 927, 928 (9th Cir. 2002). The ALJ noted that

11   “[o]ther symptoms and impairments are mentioned in the record from time to time,

12   but they did not cause significant limitations in functioning, or did not last for a

13   continuous period of 12 months.” AR 22. Plaintiff failed to meet his burden; he did

14   not show that the pulmonary issues complained of lasted longer than 12 months.

15   The ALJ did not err when it declined to explicitly address these issues in its

16   decision. See Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005) (“Preparing

17   a[n] . . . analysis for medical conditions or impairments that the ALJ found neither

18   credible nor supported by the record is unnecessary.”).

19         Plaintiff next argues that the hypothetical questions posed to the vocational

20   expert must set out all the claimant’s limitations and restrictions, and a hypothetical

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 9
     Case 1:19-cv-03243-SMJ     ECF No. 23     filed 09/21/20   PageID.1095 Page 10 of 25




1    that fails to do so is defective. ECF No 11 at 6. He insists the hypothetical posed

2    here was defective because it ignored his asthma. Id. But the ALJ did not find his

3    asthma severe nor did it find it limited his ability to do basic work activities. See,

4    e.g., Bayliss, 427 F.3d at 1217 (concluding reliance on a vocational expert to be

5    “proper” when “[t]he hypothetical that the ALJ posed to the [vocational expert]

6    contained all of the limitations that the ALJ found credible and supported by

7    substantial evidence in the record”). The hypothetical included all the credible

8    limitations supported by the medical record, so Plaintiff’s argument fails.

9          As for the vision issues and headaches, the ALJ determined:

10         At the hearing the claimant testified that he has ongoing problems with
           intermittent episodes of blurred vision in his left eye. He also testified
11         that he has headaches frequently. He said that he needs to lie down a
           couple times per day due to the headaches. However, the objective
12         medical finding[s] do not show that these symptoms have the limiting
           effects alleged by the claimant. Records from March 2017 show that
13         the claimant has mild vision problems and was prescribed glasses (Ex.
           9F, p. 3-4). He sought treatment in June 2017 for blurry vision and
14         myopia and was urged to fill his glass prescription to improve his vision
           and headache symptoms (Ex. 12F, p.6). However, the claimant has not
15         filled this prescription, which suggests that his symptoms are not as
           intense, persistent, or limiting as he alleges. In light of the mild
16         objective findings and lack of treatment, I find that the claimant’s vision
           and headache impairments are not severe.
17
     AR 22.
18
           Plaintiff argues the ALJ committed harmful error by discounting the alleged
19
     severity of his headaches and blurry vision. ECF No. 11 at 6–7. Relying on Smolen
20

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 10
     Case 1:19-cv-03243-SMJ       ECF No. 23   filed 09/21/20   PageID.1096 Page 11 of 25




1    v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996) (noting “the step-two inquiry is a de

2    minimis screening device to dispose of groundless claims”), he claims his

3    symptoms more than meet the de minimis standard. Id. He maintains his failure to

4    follow the prescribed course of treatment should not prevent this Court from finding

5    the error harmful. See id.

6          Policy governing the failure to follow a prescribed course of treatment

7    provides:

8          An individual who would otherwise be found to be under a disability,
           but who fails without justifiable cause to follow treatment prescribed
9          by a treating source which the Social Security Administration (SSA)
           determines can be expected to restore the individual’s ability to work,
10         cannot by virtue of such ‘failure’ be found to be under a disability.

11   SSR 82-59 (S.S.A. 1982) (rescinded and replaced by SSR 18-3 effective October

12   29, 2018)).3 For this regulation to apply, the ALJ would first need to find the

13   plaintiff disabled. See id. Assuming the ALJ found Plaintiff disabled, substantial

14   evidence in the record does not support that the failure to follow the prescribed

15   course of treatment was justified. See id. The evidence does not establish that

16   Plaintiff’s mild vision issues and headaches would prevent him from working, nor

17   does it confirm that the blurry vision and headaches lasted for 12 continuous months

18
     3
19     The Court references the policy in effect when the ALJ rendered its decision:
     September 4, 2018. AR 30; see also SSR 18-3 n.1 (“When a Federal court reviews
20   our final decision in a claim, we expect the court will review the final decision using
     the rules that were in effect at the time we issued the decision under review.”).
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 11
     Case 1:19-cv-03243-SMJ     ECF No. 23     filed 09/21/20   PageID.1097 Page 12 of 25




1    from onset of disability. See id. Filling a glasses prescription would restore his

2    capacity to work and likely alleviate his headaches. See id. Plaintiff also refused to

3    follow the prescribed course of treatment, instead choosing his own methods of

4    treatment—face washing with cold water and lying down. See id.; see also ECF No.

5    11 at 7. For these reasons, even if the ALJ erred, any such error was harmless

6    because Plaintiff’s failure to follow the prescribed course of treatment is not

7    justifiable. See id.

8           More importantly, though, an impairment need not be symptom-free to be

9    non-severe. Rather, a non-severe impairment is one that does not significantly affect

10   a claimant’s ability to perform basic work activities. 20 C.F.R. §§ 404.1522,

11   416.922. The ALJ here applied the proper legal standards and supported its decision

12   with substantial evidence in the record. See Molina, 674 F.3d at 1110. It made

13   reasonable inferences supported by the record, and while reasonable minds might

14   disagree on the severity of Plaintiff’s asthma, headaches, and vision issues, the ALJ

15   relied on substantial evidence to support its conclusion that Plaintiff did not have a

16   “severe impairment . . . or combination of impairments which significantly limits

17   [their] physical or mental ability to do basic work activities.” 20 C.F.R. §§

18   404.1520(c), 416.920(c). Just because “the ALJ could have come to a different

19   conclusion,” does not mean the ALJ erred. Shaibi v. Berryhill, 883 F.3d 1102, 1108

20   (9th Cir. 2018) (emphasis in original). For these reasons, the Court finds no error

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 12
     Case 1:19-cv-03243-SMJ     ECF No. 23     filed 09/21/20   PageID.1098 Page 13 of 25




1    and Plaintiff’s argument fails.

2    B.    The ALJ Reasonably Weighed the Evidence and Resolved Conflicting
           Medical Provider Opinions
3
           Plaintiff next alleges that the ALJ erred by failing to appropriately evaluate
4
     almost every treatment provider’s medical opinion, including Adam Hirschfeld,
5
     M.D., Aditya Yerrapragada, M.D., Jenifer Schultz, Ph.D., Derek Leinenbach, M.D.,
6
     and Jennifer Gindt, A.R.N.P., as well as state agency sources Matthew Comrie,
7
     Psy.D., and John Gilbert, Ph.D. ECF No. 11 at 9–18. The Court disagrees.
8
           The ALJ must evaluate and weigh opinion evidence for claims filed before
9
     March 27, 2017, using specific criteria. See generally 20 C.F.R. §§ 404.1527,
10
     416.927. “When presented with conflicting medical opinions, the ALJ must
11
     determine credibility and resolve the conflict.” Batson v. Comm’r of Soc. Sec.
12
     Admin., 359 F.3d 1190, 1195 (9th Cir. 2004). “Greater weight must be given to the
13
     opinion of treating physicians, and in the case of a conflict ‘the ALJ must give
14
     specific, legitimate reasons for disregarding the opinion of the treating physician.’”
15
     Id. (quoting Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992)). But if a
16
     treating physician’s opinion is conclusory, brief, unsupported by the record, or by
17
     objective medical findings, the ALJ may discount that opinion. Id. “In any event,
18
     the ALJ is the final arbiter with respect to resolving ambiguities in the medical
19
     evidence.” Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).
20

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 13
     Case 1:19-cv-03243-SMJ     ECF No. 23    filed 09/21/20   PageID.1099 Page 14 of 25




1          The ALJ reasonably discounted Dr. Hirschfeld and Dr. Yerrapragada’s

2    opinion. Plaintiff directs the Court to two letters penned by Dr. Hirschfeld and Dr.

3    Yerrapragada. ECF No. 11 at 9. Dr. Hirschfeld composed a letter that simply stated,

4    “It is my medical opinion that [Plaintiff] should remain out of work until 1/1/2017.

5    The patient has been under our care since his surgery on July 13, 2016.” AR 483,

6    535. Dr. Yerrapragada similarly wrote a letter that stated, “It is my medical opinion

7    that [Plaintiff] should remain out of work until 10/18/2017.”

8          The ALJ gave these letters little weight:

9          These temporary work restrictions have little probative value to the
           determination of the claimant’s maximum residual functional capacity,
10         and they are provided without explanation or objective support. Neither
           doctor provided specific limitations [n]or discussed how the claimant’s
11         surgical history prevents him from working. In short, these statements
           are brief, conclusory, and inadequately supported.
12
     AR 28. Plaintiff argues even though the letters are conclusory, the ALJ had to
13
     evaluate those conclusions for consistency with the record. See Burrell v. Colvin,
14
     775 F.3d 1133, 1140 (9th Cir. 2014) (determining that even though the assessments
15
     relied on were of the check-box form, and contained almost no detail or
16
     explanation, the ALJ erred by overlooking the substantial medical evidence
17
     supporting the doctor’s conclusions).
18
           Plaintiff highlights specific records that support these doctors’ conclusions.
19
     ECF No. 11 at 10–12. Yet the ALJ points to other records inconsistent with these
20

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 14
     Case 1:19-cv-03243-SMJ     ECF No. 23     filed 09/21/20   PageID.1100 Page 15 of 25




1    conclusions. See AR 58–59. “The ALJ is the final arbiter with respect to resolving

2    ambiguities in the medical evidence.” Tommasetti, 533 F.3d at 1041. That these

3    opinions were conclusory, and inconsistent with the record taken as a whole, is

4    enough to satisfy the standard. See, e.g., Batson, 359 F.3d at 1195.

5          The ALJ reasonably discounted Jenifer Schultz, Ph.D.’s opinion. Dr.

6    Schultz opined: “Claimant is able to reason and understand. Concentration is fair.

7    He has limited social interactions and has not adapted well since the accident.

8    Claimant should be able to work if he can receive treatment for PTSD.” AR 74

9    (emphasis added). Plaintiff latches on to the conditional conjunction: “if.” ECF No.

10   11 at 12. He claims whether he could perform basic work activities hinged on

11   whether he received treatment for PTSD. See id. The Court disagrees.

12         The ALJ gave some weight to Dr. Schultz’s findings: “Dr. Schultz’s opinions

13   are vague and do not provide a specific, function-by-function assessment of the

14   claimant's abilities and limitations. Therefore, I find them less persuasive. However,

15   Dr. Schultz’s clinical examination findings, including mental status examination

16   testing, have probative value as they objectively demonstrate the claimant’s

17   abilities.” AR 28.

18         An ALJ may reject a medical opinion that includes “no specific assessment

19   of [the claimant’s] functional capacity” during the relevant period. Johnson v.

20   Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995). An ALJ can also disregard a medical

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 15
     Case 1:19-cv-03243-SMJ     ECF No. 23    filed 09/21/20   PageID.1101 Page 16 of 25




1    report that does “not show how [a claimant’s] symptoms translate into specific

2    functional deficits which preclude work activity.” Morgan v. Comm’r of Soc. Sec.

3    Admin., 169 F.3d 595, 601 (9th Cir. 1999); see also Meanel v. Apfel, 172 F.3d 1111,

4    1114 (9th Cir. 1999) (determining the ALJ properly rejected a medical opinion that

5    failed to explain the extent or significance of a condition). Plaintiff does not

6    specifically challenge the ALJ’s reasons for discounting Dr. Schultz’s opinion but

7    asks the Court to reweigh the evidence. ECF No. 11 at 12. Substantial evidence

8    supports this the ALJ’s findings, and the Court will not reweigh the evidence. See

9    Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975).

10         The ALJ reasonably discounted Derek Leinenbach, M.D.’s opinion. Dr.

11   Leinenbach reviewed Plaintiff’s medical records in November 2016 or about four

12   months after the auto accident. AR 360. One question asked: “Are the severity and

13   functional limitations supported by available medical evidence?” He checked the

14   box: “No.” Id. He provided his rationale as follows:

15         The claimant had a left ankle/foot fracture in July, 2016, status post
           open reduction internal fixation. There is no medical evidence to
16         suggest any complications related to this fracture. I recommend
           changing the postural restrictions (item ‘b’) and activities restrictions
17         (item ‘d’) to significant (moderate) limitation. He should be able to lift
           20 pounds maximum, lift/carry 10 pounds frequently, stand 6 hours,
18         and sit for prolonged periods. Work level can be raised to ‘light’.

19   AR 360. When asked whether the duration and number of months reflect the

20   available medical evidence, he again checked the box, “No,” and determined the

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 16
     Case 1:19-cv-03243-SMJ      ECF No. 23     filed 09/21/20   PageID.1102 Page 17 of 25




1    medical record supports the physical impairment to last about three months. Id. He

2    again reasoned: “The claimant had a left ankle/foot fracture in July, 2016, status

3    post open reduction internal fixation. There is no medical evidence to suggest any

4    complications related to this fracture. It is reasonable that he should be able to return

5    to normal activities within the next 3 months.” Id.

6          The ALJ determined Dr. Leinenbach’s conclusions were consistent with

7    medical record but found other assessments inconsistent. AR 28. Specifically, “the

8    marked limitations assessed by Dr. Leinenbach are given little weight, as they are

9    inconsistent with the objective findings in the record. This indicates that the

10   limitations are temporary, while the record indicates they are ongoing.” Id. The ALJ

11   thus gave the “assessment some wight, but not great weight.” Id.

12         Plaintiff argues the ALJ erred by misstating and misreading Dr. Leinenbach’s

13   opinion. ECF No. 11 at 13–14. The Court disagrees. Plaintiff again asks the Court

14   to essentially reweigh the medical evidence. But the Court will not reweigh the

15   medical evidence or sit as a supplementary factfinder on appeal. See Sorenson, 514

16   F.2d at 1119 n.10. Plaintiff’s argument thus fails.

17         The ALJ reasonably discounted Jennifer Gindt, A.R.N.P.’s opinion. In

18   performing a physical functional evaluation, Nurse Gindt noted Plaintiff “has

19   moderate limitations in (L) ankle, but no limitations with sitting, only with

20   standing/walking. Psych [sic] limitation to driving/traffic outside.” AR 912. She

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 17
     Case 1:19-cv-03243-SMJ        ECF No. 23   filed 09/21/20   PageID.1103 Page 18 of 25




1    noted his PTSD symptoms as mild and his ankle fracture as moderate. Id. She thus

2    opined Plaintiff was limited to sedentary work, defined as “[a]ble to lift 10 pounds

3    maximum and frequently** or carry lightweight articles. Able to walk or stand for

4    brief periods.” Id. at 913.

5          The ALJ gave her opinions “little weight.” AR 28. It determined:

6          This opinion is insufficiently supported by her examination findings,
           which included limited left ankle range of motion, but were otherwise
7          normal with normal lower extremity strength, normal sensation, and no
           edema. Furthermore, the sedentary residual function capacity assessed
8          by Ms. Gindt is inconsistent with the record as a whole, which shows
           some limitations attributable to his left ankle injury but otherwise
9          indicates that the claimant’s physical functioning is intact.

10   Id. (record citations omitted). The ALJ reasoned, “Ms. Gindt’s assessment is not

11   supported by examinations findings, are inconsistent with the record as a whole,

12   and do not reflect his fully-healed, baseline functioning.” Id.

13         Plaintiff argues the ALJ erred because Nurse Gindt’s opinions conflict with

14   the conclusion at step-5 of the sequential analysis—Nurse Gindt opined Plaintiff

15   was limited to sedentary work, yet all the jobs identified at step 5 are light work

16   jobs. ECF No. 11 at 14–17. The Court disagrees.

17         The regulations provide for the consideration of opinions from “other

18   sources,” including nurse-practitioners, physician’s assistants or therapists. 20

19   C.F.R. §§ 404.1527(f), 416.927(f); SSR 06-03p. Still, “other sources” are not

20   entitled to deference. See § 404.1527; SSR 06-03p. “The ALJ may discount

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 18
     Case 1:19-cv-03243-SMJ     ECF No. 23    filed 09/21/20   PageID.1104 Page 19 of 25




1    testimony from these ‘other sources’ if the ALJ ‘gives reasons germane to each

2    witness for doing so.’” Molina, 674 F.3d at 1111 (quoting Turner v. Comm’r of Soc.

3    Sec., 613 F.3d 1217, 1224 (9th Cir. 2010)).

4          The ALJ here reasoned Nurse Gindt’s conclusions on sedentary work were

5    undermined by her own examination findings, as well as inconsistent with the

6    record. AR 28. The Court finds the ALJ reasonably discounted Anderson’s opinion

7    and gave germane reasons for doing so. See, e.g., Molina, 674 F.3d at 1111. As a

8    result, the Court finds Plaintiff’s argument unpersuasive.

9          The ALJ reasonably weighed Matthew Comrie, Psy.D. and John Gilbert,

10   Ph.D.’s opinions. The ALJ determined:

11         Dr. Comrie and Dr. Gilbert reviewed the record and opined that the
           claimant can perform simple, routine tasks, engage in superficial
12         interactions with the public and co-works [sic], and complete a normal
           workday and workweek. These opinions are consistent with the record
13         evidence, including observation of treatment providers and the
           claimant’s limited course of treatment. Therefore, these assessments are
14         given significant weight.

15   AR 27 (record citations omitted).

16         Relying on Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996), Plaintiff argues

17   opinions of examining physicians are entitled to greater weight than those of non-

18   examining physicians. ECF No 11 at 17–18. He also points to Tonapetyan v. Halter,

19   242 F.3d 1144, 1149 (9th Cir. 2001), determining “[a]lthough the contrary opinion

20   of a non-examining medical expert does not alone constitute a specific, legitimate

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 19
     Case 1:19-cv-03243-SMJ      ECF No. 23    filed 09/21/20   PageID.1105 Page 20 of 25




1    reason for rejecting a treating or examining physician’s opinion, it may constitute

2    substantial evidence when it is consistent with other independent evidence in the

3    record.”

4          Despite this precedent, “[f]indings of fact made by State agency medical and

5    psychological consultants and other program physicians and psychologists

6    regarding the nature and severity of an individual’s impairment(s) must be treated

7    as expert opinion evidence of nonexamining sources at the administrative law judge

8    and Appeals Council levels of administrative review.” SSR 96-6P (emphasis

9    added).4 Thus, ALJs “may not ignore these opinions and must explain the weight

10   given to the opinions in their decisions.” Id.

11         As a result, the ALJ here did not err because it had to consider these opinions

12   and explain the weight given. See id. The ALJ considered these opinions and gave

13   them “significant weight” because they were “consistent with the record evidence,

14   including observation of treatment providers.” AR 27 (providing citations to the

15   medical record). The ALJ thus provided “‘specific and legitimate reasons’” and

16   supported those reasons with “‘substantial evidence in the record.’” See

17

18
     4
       Social Security Rulings are “are binding on all components of the Social Security
19   Administration. These rulings represent precedent final opinions and orders and
     statements of policy and interpretations that we have adopted.” 20 C.F.R. §
20   402.35(b)(1); see also Gatliff v. Comm’r of Soc. Sec. Admin., 172 F.3d 690, 692 n.2
     (9th Cir. 1999); Paulson v. Bowen, 836 F.2d 1249, 1252 n.2 (9th Cir. 1988).
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 20
     Case 1:19-cv-03243-SMJ      ECF No. 23    filed 09/21/20   PageID.1106 Page 21 of 25




1    Tonapetyan, 242 F.3d at 1148 (quoting Lester, 81 F.3d at 830)); see also AR 27

2    (citing administrative record for support). Plaintiff’s argument thus fails.

3    C.    The ALJ Reasonably Discounted Plaintiff’s Subjective Testimony on the
           Severity of His Symptoms
4
           Plaintiff finally contends the ALJ improperly rejected certain subjective
5
     testimony. ECF No. 11 at 18–21. The Court disagrees.
6
           When evaluating a claimant’s credibility on subjective testimony involving
7
     pain or symptoms, the ALJ performs a two-step analysis. Vasquez v. Astrue, 572
8
     F.3d 586, 591 (9th Cir. 2009). The ALJ first determines whether “‘objective
9
     medical evidence [exists] of an underlying impairment which could reasonably be
10
     expected to produce the pain or other symptoms alleged.’” Id. (quoting Lingenfelter
11
     v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007)). If the claimant has presented such
12
     evidence, and no evidence of malingering exists, the ALJ must next give “‘specific,
13
     clear and convincing reasons’” to reject the claimant’s testimony on the severity of
14
     their symptoms. Id. (quoting Lingenfelter, 504 F.3d at 1036).
15
           That said, the ALJ is not “required to believe every allegation of disabling
16
     pain, or else disability benefits would be available for the asking, a result plainly
17
     contrary to 42 U.S.C. § 423(d)(5)(A).” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.
18
     1989).
19

20

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 21
     Case 1:19-cv-03243-SMJ     ECF No. 23    filed 09/21/20   PageID.1107 Page 22 of 25




1          The ALJ may consider many factors in weighing a claimant’s
           credibility, including ‘(1) ordinary techniques of credibility evaluation,
2          such as the claimant’s reputation for lying, prior inconsistent statements
           concerning the symptoms, and other testimony by the claimant that
3          appears less than candid; (2) unexplained or inadequately explained
           failure to seek treatment or to follow a prescribed course of treatment;
4          and (3) the claimant’s daily activities.’

5    Tommasetti, 533 F.3d at 1039 (quoting Smolen v. Chater, 80 F.3d 1273, 1284 (9th

6    Cir. 1996)). The ALJ may also “consider inconsistencies either in the claimant’s

7    testimony or between the testimony and the claimant’s conduct,” among other

8    things. Molina, 674 F.3d at 1112.

9          Plaintiff first disputes the ALJ’s findings on the subjective severity of his

10   physical impairments. ECF No. 11 at 18. Plaintiff “testified that he has numbness

11   in his left lower extremity and must elevate his leg periodically.” AR 26. He

12   challenges the finding that “the record does not document an ongoing need to

13   elevate his leg.” Id.

14         Plaintiff’s accident occurred in July 2016. About four months later, in

15   November, Dr. John Zambito prescribed rest, ice, and elevation. AR 567. In

16   October 2017, Nurse Gindt’s patient plan still included rest, ice, compression, and

17   elevation. AR 937. Even so, the ALJ provided specific, clear and convincing

18   reasons to discount the claimant’s testimony about the ongoing need to elevate his

19   leg. AR 57. By May 2018, Jeff Jacobs, M.D. noted Plaintiff’s gait (i.e., the way a

20   person walks) and station (i.e., the way a person stands) as normal. AR 993. The

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 22
     Case 1:19-cv-03243-SMJ       ECF No. 23    filed 09/21/20   PageID.1108 Page 23 of 25




1    ALJ relied on this objective evidence: “The record does not contain findings

2    consistent with the claimant’s allegations of ongoing gait problems or a need to

3    elevate his leg throughout the day.” AR 26. The Court thus finds no error.

4             Plaintiff challenges the finding that his ankle fracture “continued to heal.”

5    Yet Plaintiff does not really contest the ALJ’s view of his subjective testimony; he

6    instead invites the Court to reweigh the evidence. ECF No. 19–20. As stated above,

7    the Court will not reweigh the medical evidence or sit as a supplementary factfinder

8    on appeal. See Sorenson, 514 F.2d at 1119 n.10. Plaintiff’s argument thus fails.

9             Plaintiff next opposes the ALJ’s view of his PTSD symptoms. AR 20–21. He

10   claims the ALJ failed to identify a contradiction between his testimony and his

11   allegations. Id. at 20. On the contrary, the ALJ did note a contradiction:

12            [I]n August 2016 the claimant denied problems with concentration,
              interacting with others, or other psychiatric symptoms. He reported
13            receiving support from his church. An examination found appropriate
              mood and affect, normal memory, appropriate behavior, normal
14            attention span and concentration (Ex. 2F, p. 132-133). The claimant
              denied psychiatric symptoms again in March 2017. An examination
15            found appropriate mood and affect, full orientation, and alert mental
              status (Ex. 9F, p. 3). These reports contradict his allegations of
16            debilitating symptoms.

17   AR 26. Plaintiff yet again asks the Court to reweigh the evidence. ECF No. 20–21.

18   The Court will not. See Sorenson, 514 F.2d at 1119 n.10. Plaintiff’s argument thus

19   fails.

20

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 23
     Case 1:19-cv-03243-SMJ      ECF No. 23    filed 09/21/20   PageID.1109 Page 24 of 25




1          Plaintiff finally disputes the ALJ’s findings about his lack of work history.

2    ECF No. 11. Here, the ALJ noted: “the claimant reported that he stopped working

3    in March 2015 for reasons unrelated to alleged disability. This limited work history

4    indicates that the claimant’s impairments are not the primary cause of his lack of

5    work, and instead suggests that he has chosen to avoid work.” AR 27 (record

6    citations omitted). The Court finds the ALJ provided sufficient reasons to discount

7    his testimony on his inability to work. See Marsh v. Colvin, 792 F.3d 1170, 1173

8    n.2 (9th Cir. 2015) (rejecting claimant’s contention that the ALJ’s reference to her

9    work history was improper because it found her “limited work history also detracts

10   from the credibility of her subjective allegations.”); see also Bruton v. Massanari,

11   268 F.3d 824, 828 (9th Cir. 2001). This argument likewise fails.

12         Though the ALJ’s view of Plaintiff’s subjective testimony may not be the

13   only reasonable one, it is still reasonable. And it is not this Court’s job “to second-

14   guess it.” Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The Court

15   therefore finds the ALJ did not err.

16   //

17   //

18   //

19   //

20   //

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 24
     Case 1:19-cv-03243-SMJ        ECF No. 23     filed 09/21/20   PageID.1110 Page 25 of 25




1          For the reasons discussed above, IT IS HEREBY ORDERED:

2          1.     Plaintiff Zachary Peter F.’s Motion for Summary Judgment, ECF No.

3                 11, is DENIED.

4          2.     The Commissioner’s Motion for Summary Judgment, ECF No. 21, is

5                 GRANTED.

6          3.     The    Clerk’s     Office     shall   ENTER       JUDGMENT       for   the

7                 DEFENDANT and CLOSE the file.

8          IT IS SO ORDERED. The Clerk’s Office shall enter this Order and provide

9    copies to all counsel.

10         DATED this 21st day of September 2020.

11
                         ______________________________
12                       SALVADOR MENDOZA, JR.
                         United States District Judge
13

14

15

16

17

18

19

20

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 25
